

 S2746 ENR: Law Enforcement Suicide Data Collection Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 2746IN THE SENATE OF THE UNITED STATESAN ACTTo require the Director of the Federal Bureau of Investigation to provide information on suicide
 rates in law enforcement, and for other purposes.1.Short titleThis Act may be cited as the Law Enforcement Suicide Data Collection Act.2.Information on suicide in law enforcement(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Director of the Federal Bureau of Investigation, shall establish, for the purpose of preventing future law enforcement suicides and promoting understanding of suicide in law enforcement, the Law Enforcement Officers Suicide Data Collection Program, under which law enforcement agencies may submit to the Director information on suicides and attempted suicides within such law enforcement agencies, including information on—(1)the circumstances and events that occurred before each suicide or attempted suicide;(2)the general location of each suicide or attempted suicide;(3)the demographic information of each law enforcement officer who commits or attempts suicide;(4)the occupational category, including criminal investigator, corrections officer, line of duty officer, 911 dispatch operator, of each law enforcement officer who commits or attempts suicide; and(5)the method used in each suicide or attempted suicide.(b)PoliciesThe Federal Bureau of Investigation shall work with the Confidentiality and Data Access Committee of the Federal Committee on Statistical Methodology to develop publication policies to manage the risk of identity disclosure based upon the best practices identified by other Federal statistical programs.(c)ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Attorney General, acting through the Director of the Federal Bureau of Investigation, shall submit to Congress and publish on the website of the Federal Bureau of Investigation a report containing the information submitted to the Director pursuant to subsection (a).(d)ConfidentialityThe report described under subsection (c) may not include any personally identifiable information of a law enforcement officer who commits or attempts suicide.(e)DefinitionsIn this section—(1)the term law enforcement agency means a Federal, State, Tribal, or local agency engaged in the prevention, detection, or investigation, prosecution, or adjudication of any violation of the criminal laws of the United States, a State, Tribal, or a political subdivision of a State;(2)the term law enforcement officer means any current or former officer (including a correctional officer), agent, or employee of the United States, a State, Indian Tribe, or a political subdivision of a State authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of the criminal laws of the United States, a State, Indian Tribe, or a political subdivision of a State; and(3)the term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.Speaker of the House of RepresentativesVice President of the United States and President of the Senate